FINAL ACTION
Claim Rejections – 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. Non-Obvious Subject Matter:
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
2.	Claims 1-4, 6-10 and 12-14 are rejected under 35 U.S.C. §103(a) as being unpatentable over Yamada et al (U.S. Patent No. 6,576,518). 
In re claim 1, Yamada discloses a nanowire structure comprising:
- a substrate including a substrate body 1 and an ion implantation region (i.e., region underneath layer 6, in Fig. 2B), wherein the ion implantation region is electrically insulating and extends from a top surface of the substrate body  into the substrate body 1;
- a patterned mask 13 provided over the substrate [Fig. 1C], wherein:
. the patterned mask comprises an opening through which a surface portion of the top surface of the substrate body 1 is exposed [col. 10, lns.34-40], and
. the patterned mask 13 fully covers the ion implantation region; and
- a nanowire 15 formed directly over the exposed surface portion of the substrate body 1 through the opening of the patterned mask 13 [Fig. 2A], wherein:
. the nanowire 15 is not in contact with the ion implantation region [col. 10, lns.38-45], and
. the nanowire 15 is confined within the ion implantation region, such that the ion implantation region is configured to provide a conductivity barrier 15 of the nanowire in the substrate [col. 10, ln.61].
Yamada suggests substrate 1 being a semiconductor substrate, but not formed of a conducting material.  It would have been obvious to a person having skills in the art to have modified the substrate of Yamada by utilizing a conducting material.  Since this is merely a substrate material, it has been held In re Leshin, 125 SUPQ 416.

    PNG
    media_image1.png
    130
    413
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    217
    497
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    137
    441
    media_image3.png
    Greyscale

Application (Fig.1B) vs. Yamada (US Pat. 6,576,518) Fig.2B & Aseev (US Pat. 10,978,632) Fig.1 
In re claim 2, Yamada discloses the ion implantation region (i.e., region underneath layer 6, in Fig. 2B) having a closed-loop shape (i.e., rectangular box shape).
In re claim 3, Yamada does not suggest the substrate body 1 having a thickness between 50 and 1000µm and the ion implantation region having a depth between 20 and 50µm.
It would have been obvious to a person having skills in the art to have modified the substrate body and the ion implantation region in Yamada by utilizing the claimed “substrate body having a thickness between 50 and 1000µm, and the ion implantation region having depth between 20 and 50µm”  Since these are merely thicknesses that may be desired for a given application it has been held that modifying the substrate body and the ion implantation region of a semiconductor structure art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 4, Yamada suggests substrate 1 being a semiconductor substrate, but not formed of indium phosphide, gallium antimonide, or gallium arsenide.
It would have been obvious to a person having skills in the art to have modified the substrate of Yamada by utilizing “a substrate formed of a conducting material.”  Since this is merely a substrate material, it has been held that substituting one known material for another involves routine skill in the structure art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
Yamada suggests nanowire 15 being Aluminum wire [col. 5, ln.40], but not formed of indium arsenide, indium antimonide, or indium arsenide antimonide.
It would have been obvious to a person having skills in the art to have modified the nanowire of Yamada by utilizing indium arsenide, indium antimonide, or indium arsenide antimonide.  Since this is merely a nanowire material, it has been held that substituting one known material for another involves routine skill in the structure art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 6, Yamada discloses a nanowire structure comprising:bIZX9bc
- a substrate including a substrate body 1 and an ion implantation region (i.e., region underneath layer 6,
1 into the substrate body [col. 10, lns.34-40];
- a patterned mask 13 with a first opening (i.e., second left opening, in Fig. 1A) and a second opening (i.e., third opening) provided over the substrate, wherein:
. a first surface portion (i.e., second left portion, in Fig. 1A) of the top surface of the substrate body 1 is exposed through the first opening of the patterned mask 13,
. a second surface portion (i.e., third opening) of the top surface of the substrate body 1 is exposed through the second opening of the patterned mask 13 [col. 5, ln.5], and
. the patterned mask 13 fully covers the at least one ion implantation region [Fig. 2B];
- a first nanowire (i.e., second left wire 15, in Fig. 2A) formed directly over the exposed first surface portion of the substrate body 1 through the first opening of the patterned mask 13; and
- a second nanowire (i.e., third wire 15) formed directly over the exposed second surface portion of the substrate body 1 through the second opening of the patterned mask 13 [col. 5, lns.40-63], wherein:
. the first and the second nanowires 15 are not in contact with the at least one ion implantation region (i.e., region underneath layer 6, in Figs. 2B, 3), and
. a portion of the at least one ion implantation region is between the first and the second nanowires 15, so as to break a conducting path within the substrate 1 between the first 15 [Figs. 2B, 3 and col. 10, ln.61].
Yamada suggests substrate 1 being a semiconductor substrate, but not formed of a conducting material.  It would have been obvious to a person having skills in the art to have modified the substrate of Yamada by utilizing a conducting material.  Since this is merely a substrate material, it has been held that substituting one known material for another involves routine skill in the structure art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 7, Yamada discloses the at least one ion implantation region (i.e., region underneath layer 6, in Figs. 2B, 3) comprising a first ion implantation region and a second ion implantation region, wherein:
. the first nanowire (i.e., second left wire 15, in Fig. 2A) is confined within the first ion implantation region [col. 5, lns.40-63
. the second nanowire (i.e., third wire 15) is confined within the second ion implantation region, and 
. a portion of the first ion implantation region and a portion of the second ion implantation region are positioned between the first 15.
Yamada does not discloses the first 
The language “configured to provide a conductivity barrier of first and second nanowires” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “implantation regions intended to be employed” does not differentiate to the claimed “provide a conductivity barrier” from the structure of the prior art, if the prior art assembly teaches all the implantation regions’ limitations of the claimed structure. Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 8, Yamada suggests the first and the second ion implantation regions having a closed-loop shape [Figs. 2B & 3].
In re claim 9, Yamada does not suggest the first and the second ion implantation regions having different shapes.  It would have been obvious to a person having skills in the art to have modified the first and second ion implantation regions in Yamada by utilizing the claimed different shapes  Since these are merely regions’ shapes that may be desired for a given application it has been held that modifying the ion implantation regions of a semiconductor structure art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 10, Yamada discloses a depth of the first ion implantation region and a depth of the second ion implantation region being different.
It would have been obvious to a person having skills in the art to have modified the ion implantation regions in Yamada by utilizing the claimed “depth of the first ion implantation region and a depth of the second ion implantation region being different.”  Since these are merely depths that may be desired for a given application it has been held that modifying the first and second ion implantation regions of a semiconductor structure art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 12, Yamada does not suggest the substrate body 1 having a thickness between 50 and 1000µm, and the first and second ion implantation regions having a depth between 20 and 50µm.
It would have been obvious to a person having skills in the art to have modified the substrate body and the ion implantation regions in Yamada by utilizing the claimed “substrate body having a thickness between 50 and 1000µm, and the first and second ion implantation regions having depth between 20 and 50µm”  Since these are merely thicknesses that may be desired for a given application it has been held that modifying the substrate body and the ion implantation region of a semiconductor structure art involves routing skill in the art MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA1955)
In re claim 13, Yamada does not suggest the substrate body 1 having a thickness between 50 and 1000µm, and the at least one ion implantation region having a depth between 20 and 50µm.
It would have been obvious to a person having skills in the art to have modified the substrate body and the ion implantation region in Yamada by utilizing the claimed “substrate body having a thickness between 50 and 1000µm and the at least one ion implantation region having depth between 20 and 50µm.”  Since these are merely thicknesses that may be desired for a given application it has been held that modifying the substrate body and the ion implantation region of a semiconductor structure art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 14, Yamada suggests substrate 1 being a semiconductor substrate, but not formed of indium phosphide, gallium antimonide, or gallium arsenide.
It would have been obvious to a person having skills in the art to have modified the substrate of Yamada by utilizing “a substrate formed of a conducting material.”  Since this is merely a substrate material, it has been held that substituting one known material for another involves routine skill in the structure art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
Yamada also suggests nanowires 15 being aluminum wire [col. 5, ln.40], but not formed of indium arsenide, indium antimonide, or indium arsenide antimonide.
It would have been obvious to a person having skills in the art to have modified the first and the second nanowires of Yamada by utilizing indium arsenide, indium antimonide, or indium arsenide antimonide.  Since this is merely first and second nanowires’ material, it has been held that substituting one known material for another involves routine skill in the structure art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
3.	Claims 5 and 11 are rejected under 35 U.S.C. §103(a) as being unpatentable over Yamada et al (U.S. Patent No. 6,576,518) in view of Aseev et al (U.S. Patent No. 10,777,728). 
In re claim 5, Yamada is silent about a superconductor layer formed over nanowire.
In re claim 11, Yamada does not disclose a first superconductor layer formed over the first nanowire 15 and a second superconductor layer formed over the second nanowire 15 [Figs. 2-3].  
Aseev, teaching an analogous art to that of Yamada, discloses “semiconductor (SE) core 108 of nanowire is only partially coated by superconductor (SU) layer 112… a first SU layer (i.e., left SU 112, in Fig. 1 and col. 10, lns.19-57) formed over a first nanowire and a second SU layer (i.e., right SU 112) formed over a second nanowire, wherein the first SU layer and the second SU layer are not connected.
It would have been obvious to a person having skills in the art to have modified the structure in 
Yamada by utilizing a superconductor for the purpose of quantum computing [col. 1, ln. 58 in Aseev]. 
Response to Arguments
4.	Applicants’ arguments dated August 30, 2021 have been fully considered but they are unpersuasive.  Applicants argued that Yamada fails to describe the aforementioned features.  The Examiner notes that Yamada clearly teaches or suggests a patterned mask 13 comprising an opening through which a surface portion of the top surface of the substrate body 1 is exposed [col. 10, lns.34-40], and the patterned mask fully covers the ion implantation region; and a nanowire 15 formed directly over the exposed surface portion of the substrate body 1 through the opening of the patterned mask 13 [Fig. 2A], wherein the nanowire is not in contact with the ion implantation region [col. 10, lns.38-45], and
is confined within the ion implantation region, such that the ion implantation region is configured to provide a conductivity barrier 15 of the nanowire in the substrate [col. 10, ln.61].  Yamada hence does anticipate claims 1 and 6.  Claims 2-5 & 7-14, depended on the claims 1 & 6, are unpatentable for the same reasons mentioned above.  The above rejections are proper and therefore made FINAL.
5.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
6.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
December 08, 2021										    /Calvin Lee/
Date 									 Primary Patent Examiner, A.U.2815